Citation Nr: 1539385	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for duodenal ulcer.  

2.  Entitlement to an initial increased (compensable) rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2013 rating decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his duodenal ulcer and PTSD are more severe than the current ratings reflect.  

The Veteran was scheduled for a videoconference hearing in September 2015.  The Veteran contacted the VA in August 2015 and requested an in-person Travel Board hearing in Little Rock, Arkansas, which he stated was closer to his home.  He requested that he be rescheduled for the Travel Board hearing.  The Veteran has a right to the hearing on request.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), (c), 20.705 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the Little Rock, Arkansas RO for the Veteran.   He and his representative should be notified of the date and the time of the hearing.  38 C.F.R. § 20.704(b) (2015).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

